Exhibit 10.8

 

AMENDMENT NO. 1 TO LOAN AGREEMENT

 

THIS AMENDMENT NO. 1 TO LOAN AGREEMENT (this “Amendment”) is entered into as of
April 14, 2009, by and between BROTMAN MEDICAL CENTER, INC., a California
corporation (“Borrower”) and JHA WEST 16, LLC, a Delaware limited liability
company (“Lender”).

 

RECITALS

 

WHEREAS, Borrower and Lender (collectively, the “Parties”) are parties to that
certain Loan Agreement, dated as of July 9, 2008 (the “Loan Agreement”);

 

WHEREAS, the Parties have determined that it is in their respective best
interests to amend the Loan Agreement as specified herein; and

 

WHEREAS, capitalized terms used, but not otherwise defined herein, shall have
the meanings given to such terms in the Loan Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises herein made, and in
consideration of the representations, warranties, and covenants herein
contained, the Parties hereby agree as follows:

 

AGREEMENT

 


1.             THE DEFINITION OF “ACCOUNTS” IN THE LOAN AGREEMENT IS HEREBY
DELETED IN ITS ENTIRETY.


 


2.             THE FOLLOWING DEFINITION IS HEREBY ADDED TO THE LOAN AGREEMENT:


 

“ACMs:  Shall have the meaning given such term in Section 5.27.”

 


3.             THE DEFINITION OF “ADJACENT REAL PROPERTY ACCESS LEASE” IN THE
LOAN AGREEMENT IS HEREBY AMENDED AND RESTATED AS FOLLOWS:


 

“Adjacent Property Access Lease:  Means that certain Adjacent Property Access
Lease and easement agreement to be entered into between Borrower and Lender as a
condition to Lender’s exercise of the Option, and which shall contain the items
described in Section 1.5(c) hereof.”

 


4.             THE DEFINITION OF “BANKRUPTCY COURT ORDER” IN THE LOAN AGREEMENT
IS HEREBY AMENDED AND RESTATED AS FOLLOWS:


 

“Bankruptcy Court Order:  Means that certain “Order Authorizing Debtor To: 
(1) Incur New Debtor In Possession Financing; and (2) Pay Off Its Secured Debt”
entered by the Bankruptcy Court.”

 


5.             THE DEFINITION OF “BROKERS” IN THE LOAN AGREEMENT IS HEREBY
AMENDED AND RESTATED AS FOLLOWS:

 

--------------------------------------------------------------------------------


 

“Broker:  Shall have the meaning given such term in Section 4.1(m).”

 


6.             THE DEFINITION OF “COLLATERAL” IN THE LOAN AGREEMENT IS HEREBY
AMENDED AND RESTATED AS FOLLOWS:


 

“Collateral:  All Equipment; all of Borrower’s Documents, Negotiable
Instruments, contract rights (including any rights under any development
agreement) and General Intangibles directly relating to any future construction,
use, operation or occupancy of the Property (or any portion thereof); all
insurance proceeds from any policies of insurance covering any of the aforesaid;
the JHA Collateral Accounts; and such other collateral as may be described in
the Deed of Trust.  Notwithstanding anything to the contrary contained in any
Loan Document, Collateral shall not include, without limitation (i) any personal
property or trade fixtures notwithstanding the manner of annexation, including,
without limitation, any oxygen tanks, surgical lights, and generators, and
(ii) (a) any Accounts; (b) any cash or currency (other than cash and currency
deposited in the JHA Collateral Accounts and other than any interest earned on
any of the JHA Collateral Accounts); (c) any Documents and General Intangibles,
in each case directly related to Borrowers’ Accounts or Deposit Accounts (other
than Documents and General Intangibles directly related to the JHA Collateral
Accounts); (d) any Deposit Accounts other than the JHA Collateral Accounts; and
(e) any Proceeds of any and all of the foregoing.  All capitalized terms used in
this definition, but not otherwise defined in this Agreement, shall have the
meanings given to such terms in the Uniform Commercial Code.”

 


7.             THE DEFINITION OF “ESCROW HOLDER” IN THE LOAN AGREEMENT IS HEREBY
AMENDED AND RESTATED AS FOLLOWS:


 

“Escrow Holder:  Means Old Republic Title Company.”

 


8.             THE FOLLOWING DEFINITION IS HEREBY ADDED TO THE LOAN AGREEMENT:


 

“Event of Default: Shall have the meaning given such term in Section 6.1.”

 


9.             THE FOLLOWING DEFINITION IS HEREBY ADDED TO THE LOAN AGREEMENT:


 

“JHA Collateral Accounts:  Means the Emergency Room Account, the Reserve
Account, and the Tax and Insurance Deposit Account.”

 


10.           THE FOLLOWING DEFINITION IS HEREBY ADDED TO THE LOAN AGREEMENT:


 

“O&M Program:  Shall have the meaning given such term in Section 5.27.”

 


11.           THE DEFINITION OF “OPTION PERIOD” IN THE LOAN AGREEMENT IS HEREBY
AMENDED AND RESTATED AS FOLLOWS:

 

2

--------------------------------------------------------------------------------


 

“Option Period:  Means the period commencing on (a) in the event Borrower is
able to obtain the Emergency Room Permits prior to the Maturity Date, the date
that Lender receives written notice from Borrower that Borrower has obtained the
Emergency Room Permits, or (b) in the event Borrower is unable to obtain the
Emergency Room Permits prior to the Maturity Date, the Maturity Date, and ending
on (A) in the event Borrower is able to obtain the Emergency Room Permits prior
to the Maturity Date, the date which is the later to occur of (i) twelve (12)
months after Lender’s receipt of such written notice from Borrower, and
(ii) twenty-four (24) months after the Closing Date, or (B) in the event
Borrower is unable to obtain the Emergency Room Permits prior to the Maturity
Date, the date which is twelve (12) months after the Maturity Date.  If Lender
desires to exercise the Option, then Lender must exercise the Option prior to
the expiration of the Option Period, provided, however, if an appeal (an
“Appeal”) is pending challenging the Bankruptcy Court Order at the expiration of
the Option Period, then the Option Period shall be extended to the date which is
ninety (90) days following dismissal of the Appeal; provided, further, if
Borrower wrongfully interferes with a foreclosure of the Deed of Trust following
an Event of Default (as defined in the Deed of Trust), then the Option Period
shall be extended by the period of delay resulting from such wrongful
interference.”

 


12.           THE DEFINITION OF “TITLE COMPANY” IN THE LOAN AGREEMENT IS HEREBY
AMENDED AND RESTATED AS FOLLOWS:


 

“Title Company:  Means Old Republic Title Company.”

 


13.           SECTION 2.1(K) OF THE LOAN AGREEMENT IS HEREBY AMENDED AND
RESTATED AS FOLLOWS:


 

“Representations and Warranties.  The representations and warranties of Borrower
under Article IV shall be true and correct in all material respects as of the
Closing Date.”

 


14.           SECTION 2.1(L) OF THE LOAN AGREEMENT IS HEREBY AMENDED AND
RESTATED AS FOLLOWS:


 

“The Bankruptcy Court Order shall not have been modified or be subject to a
stay.”

 


15.           SECTION 2.2(B) OF THE LOAN AGREEMENT IS HEREBY AMENDED AND
RESTATED AS FOLLOWS:


 

“Representations and Warranties.  The representations and warranties of Lender
under Article IV shall be true and correct in all material respects as of the
Closing Date.”

 


16.           THE INTRODUCTORY LANGUAGE OF SECTION 4.1 OF THE LOAN AGREEMENT IS
HEREBY AMENDED AND RESTATED AS FOLLOWS:

 

3

--------------------------------------------------------------------------------


 

“Representations and Warranties of Borrower.  As an inducement to Lender to
execute this Agreement and to disburse the proceeds of the Loan, Borrower
represents and warrants to Lender as of the Closing Date that:”

 


17.           SECTION 4.1(M) OF THE LOAN AGREEMENT IS HEREBY AMENDED AND
RESTATED AS FOLLOWS:


 

“Brokers.  Borrower is represented by HealthWest Realty Advisors, Inc.
(“Broker”) in connection with the making and arrangement of the Loan and the
transaction contemplated hereby.  Other than any brokerage commissions or fees
which may be due by Borrower to the Broker for such services, there are no other
brokerage commissions or finders’ fees due or claimed by any party to be due
from Borrower in connection with or with respect to the transaction contemplated
hereby.  Borrower shall be fully responsible for any commissions or fees due and
owing, if any, to Broker (which shall be paid at Closing from the Loan
proceeds).”

 


18.           THE INTRODUCTORY PHRASE OF SECTION 4.2 OF THE LOAN AGREEMENT IS
HEREBY AMENDED AND RESTATED AS FOLLOWS:


 

“Representations and Warranties of Lender.  Lender represents and warrants to
Borrower as of the Closing Date that:”

 


19.           THE INTRODUCTORY PHRASE OF ARTICLE V OF THE LOAN AGREEMENT IS
HEREBY AMENDED AND RESTATED AS FOLLOWS:


 

“As an inducement to Lender to execute this Agreement and to make the Loan, and
from and after the Closing Date and until Lender has been paid in full the
principal of and interest on the Loan made by Lender hereunder and under the
other Loan Documents, Borrower hereby covenants as set forth in this Article V:”

 


20.           SECTION 5.17 OF THE LOAN AGREEMENT IS HEREBY AMENDED AND RESTATED
AS FOLLOWS:


 

“(a)         Borrower shall at all times maintain and make deposits into the Tax
and Insurance Deposit Account as follows: commencing on the first day of the
month in which Borrower is required to make its first interest payment under the
Note (the “First Payment Date”), (i) Borrower shall deposit into the Tax and
Insurance Deposit Account an amount equal to the product of one-twelfth (1/12th)
of the yearly real estate taxes and assessments which may be levied on the
Property (less any such amounts as are payable by tenants under leases of the
Property), multiplied by the number of months which have elapsed since the end
of the prior fiscal tax year and the First Payment Date (Borrower shall receive
a credit for the Initial Deposit), and (ii) thereafter, on the first day of the
month thereafter until the Maturity Date, Borrower shall deposit or cause to be
deposited into the Tax and Insurance Deposit Account an amount equal to
one-twelfth (1/12th) of the yearly real estate taxes and assessments which may
be levied on the Property and the yearly premiums for all casualty insurance,
commercial general liability insurance and automobile liability insurance
required

 

4

--------------------------------------------------------------------------------


 

to be maintained by Borrower pursuant to the terms of the Loan Documents.  In
connection with the foregoing, Borrower shall be responsible for ensuring
Lender’s receipt, at least thirty (30) days prior to the respective due date for
payment, of all bills, invoices and statements for all such real estate taxes
and assessments and insurance premiums to be paid.  In its sole discretion,
Lender may retain a third party tax lien service to obtain tax certificates and
other evidence or estimates of tax due or to become due and Borrower shall
promptly reimburse Lender for the cost of such service.  Any unpaid
reimbursements for any tax lien service will be added to the Note.

 

(b)           Lender shall withdraw, and Borrower hereby authorizes Lender to
withdraw, funds from the Tax and Insurance Deposit Account from time to time in
order to cover the payments of such real estate taxes and assessments and
insurance premiums as the same become due and payable.

 

(c)           Lender hereby covenants and agrees that, upon receipt of the
bills, invoices and statements for real estate taxes and assessments and
insurance premiums to be paid from the Tax and Insurance Deposit Account, Lender
will promptly withdraw funds from the Tax and Insurance Deposit Account and
timely pay same to the appropriate tax authority and/or insurance company. 
Lender shall have no liability for any late charges or other damages which might
be suffered by Borrower should such payments not be timely made due to the
failure of Borrower to timely submit such bills, invoices and statements to
Lender as required under Section 5.17(a) above or the failure of the financial
institution in which the Tax and Insurance Deposit Account is being maintained
to deliver to Lender the amount of the requested withdrawal not later than
five (5) Business Days from receipt by such financial institution of Lender’s
request for said withdrawal or ten (10) days prior to the date upon which such
payment will be delinquent, whichever is later.

 

(d)           Notwithstanding the foregoing, Borrower shall, as of the Closing
Date, either (i) deposit sufficient funds into the Tax and Insurance Deposit
Account to cover the payment of all real estate taxes and assessments now due
and payable or (ii) pay all real estate taxes and assessments now due and
payable.”

 


21.           SECTION 5.18 OF THE LOAN AGREEMENT IS HEREBY AMENDED AND RESTATED
AS FOLLOWS:


 

“Reserve Account.  Commencing on the first day of the month in which Borrower is
required to make its first interest payment under the Note, and continuing on
the first day of each month thereafter until the Maturity Date, Borrower shall
deposit the Reserve Contribution into the Reserve Account.  Borrower may draw
upon the Reserve Account for purposes of making capital improvements to the
Property, up to four (4) times in any given year, provided Borrower gives Lender
at least thirty (30) days’ prior written notice of such draw request, and
further provided that Lender approves (which approval shall not be unreasonably
withheld, conditioned or delayed) of the amount of the requested

 

5

--------------------------------------------------------------------------------


 

draw, the proposed cost, scope and need for the requested improvements, repairs
and/or replacements, and the proposed manner in which the work is to be
performed.  Lender hereby covenants and agrees that upon delivery of such
approval of the amount of the requested draw, Lender shall, pursuant to the
terms of the “control agreement” applicable to such account, promptly and
without delay request that such funds be delivered to Borrower.”

 


22.           SECTION 5.19 OF THE LOAN AGREEMENT IS HEREBY AMENDED AND RESTATED
AS FOLLOWS:


 

“Emergency Room Account.  Commencing on the first day of the month in which
Borrower is required to make its first interest payment under the Note, and
continuing on the first day of each month thereafter until the Funding End Date,
Borrower shall deposit the Emergency Room Contribution into the Emergency
Room Account.  From and after commencement of construction of the Emergency
Room Facility, Borrower shall be entitled to a release of proceeds in the
Emergency Room Account which proceeds shall be used only to pay invoices
covering the cost of construction of the Emergency Room Facility which are then
due and payable or which have previously been paid by Borrower, in an amount
equal to the amount of the invoices to be paid or which have previously been
paid by Borrower multiplied by a fraction, the numerator of which is the balance
then outstanding in the Emergency Room Account and the denominator of which is
the contract price under the construction contract covering construction of the
Emergency Room Facility, and in accordance with disbursement procedures
reasonably acceptable to Borrower, the construction loan lender and Lender. 
Lender hereby covenants and agrees that in connection therewith, Lender shall,
pursuant to the terms of the “control agreement” applicable to such account,
promptly and without delay request that such proceeds be delivered to Borrower. 
Notwithstanding anything to the contrary contained in this Agreement, upon the
occurrence of any of the events described in clause (iii) of the definition of
Funding End Date, and so long as no Event of Default has occurred and is
continuing at the time of the occurrence of any such event, Lender shall
promptly cause all of the funds in the Emergency Room Account to be released to
Borrower.  Notwithstanding anything to the contrary contained in this Agreement,
upon the occurrence of any of the events described in clause (iv) of the
definition of Funding End Date, and provided that Borrower has repaid the Loan
on the Maturity Date, Lender shall promptly cause all of the funds in the
Emergency Room Account to be released to Borrower.”

 


23.           SECTION 5.21 OF THE LOAN AGREEMENT IS HEREBY AMENDED AND RESTATED
AS FOLLOWS:


 

“5.21      Release of Emergency Room Account.  At such time as Borrower receives
a certificate of occupancy for use of the new Emergency Room Facility and the
old emergency room facility has been closed, Borrower shall be entitled to the
return of any monies remaining in the Emergency Room Account.  At such time
Lender shall pay to Borrower the additional sum of One Million
Dollars ($1,000,000) to offset the soft and hard costs of design and
construction of the new Emergency Room Facility to the extent the monies in the
Emergency

 

6

--------------------------------------------------------------------------------


 

Room Account were insufficient to pay all of said costs, including, without
limitation, costs associated with financing the construction of the Emergency
Room Facility.”

 


24.           SECTION 5.25 OF THE LOAN AGREEMENT IS HEREBY AMENDED AND RESTATED
AS FOLLOWS:


 

“Prohibited Transactions.  Borrower shall not engage in any transaction which
would cause any obligation or action taken or to be taken hereunder by Borrower
(or the exercise by Lender of any of its rights under any of the Loan Documents)
to be a non-exempt (under a statutory or administrative class exemption)
prohibited transaction under ERISA.  Borrower agrees to deliver to Lender such
certifications or other evidence throughout the term of the Loan as requested by
Lender in its sole discretion to confirm compliance with Borrower’s obligations
under this Section 5.25 or to confirm that Borrower’s representations and
warranties regarding ERISA remain true.”

 


25.           THE LOAN AGREEMENT IS HEREBY AMENDED BY APPENDING THE BELOW
FOLLOWING SECTION 5.26 OF THE LOAN AGREEMENT:


 

“5.27       Monitoring or Maintenance Program.  Borrower, at its sole expense,
shall establish and maintain continuously in effect until the Loan is paid in
full, an operations and maintenance program with respect to any
asbestos-containing materials (“ACMs”) at the Property (“O&M Program”), which is
reasonably acceptable to Lender and prepared by an environmental consultant
reasonably acceptable to Lender.  Without limiting the foregoing, if ACMs are
found to exist at the Property, the O&M Program shall be undertaken consistent
with the Guidelines for Controlling Asbestos-Containing Materials in Buildings
(USEPA, 1985) and other relevant guidelines and applicable Environmental
Regulations (as defined in the Environmental Indemnity).  Lender may require
(i) periodic notices or reports to Lender in form, substance and at such
intervals as Lender may specify; (ii) amendments to such O&M Program to address
changing circumstances, laws or other matters, including without limitation
variations in response to reports provided by environmental consultants; and
(iii) execution of an Operations and Maintenance Agreement relating to such O&M
Program reasonably satisfactory to Lender.  The O&M Program shall be implemented
not later than June 15, 2009.”

 


26.           THE INTRODUCTORY PHRASE OF SECTION 6.1 OF THE LOAN AGREEMENT IS
HEREBY AMENDED AND RESTATED AS FOLLOWS:


 

“Events of Default.  From and after the Closing Date, any of the following
events shall constitute an “Event of Default” under this Agreement:”

 


27.           SECTION 6.1(C) OF THE LOAN AGREEMENT IS HEREBY AMENDED AND
RESTATED AS FOLLOWS:


 

“Borrower shall fail to perform or observe any obligation or covenant (other
than those obligations and covenants described in subparagraphs (a) and

 

7

--------------------------------------------------------------------------------


 

(b), above, or otherwise set forth in subparagraphs (d) through (n), below, of
this Section 6.1) under this Agreement or any other Loan Document within thirty
(30) days after receipt of written notice that such obligation was not
performed; provided that, if cure cannot reasonably be effected within such
30-day period, such failure shall not be an Event of Default hereunder so long
as Borrower commences cure within such 30-day period, and thereafter diligently
prosecutes such cure to completion; and provided further, however, that
notwithstanding the 30-day cure period or extended cure period described above
in this subparagraph (c), if a different notice or cure period is specified
under any Loan Document or under any provision of the Loan Documents as to any
such failure or breach, the specific Loan Document or provision shall control,
and Borrower shall have no more time to cure the failure or breach than is
allowed under the specific Loan Document or provision as to such failure or
breach.”

 


28.           THE INTRODUCTORY SENTENCE OF SECTION 6.2 OF THE LOAN AGREEMENT IS
HEREBY AMENDED AND RESTATED AS FOLLOWS:


 

“Rights and Remedies.  Upon the occurrence and during the continuance of an
Event of Default, unless such Event of Default is subsequently waived in writing
by Lender, Lender shall be entitled, at the option of Lender, to exercise any or
all of the following rights and remedies, consecutively or simultaneously, and
in any order:”

 


29.           SECTION 6.2(C) OF THE LOAN AGREEMENT IS HEREBY AMENDED AND
RESTATED AS FOLLOWS:


 

“Lender may cure the Event of Default on behalf of Borrower, and, in doing so,
may enter upon the Property, and may expend such sums as it may deem desirable,
including reasonable attorneys’ fees, even though causing the Loan to exceed the
face amount of the Note, which sums shall bear interest at the Default Rate and
shall be payable by Borrower on demand.”

 


30.           THE FINAL SENTENCE OF SECTION 8.6 OF THE LOAN AGREEMENT IS HEREBY
AMENDED AND RESTATED AS FOLLOWS:


 

“(c)         The obligations on the part of Borrower under this Section 8.6
shall survive the closing of the Loan and the repayment thereof.”

 


31.           THE FINAL PARAGRAPH OF SECTION 8.8 OF THE LOAN AGREEMENT IS HEREBY
AMENDED AND RESTATED AS FOLLOWS:


 

“So long as (and only so long as) no Event of Default then exists at the time of
a disposition of a Transferred Interest, confidential information regarding
Borrower given to such Transferees shall be kept confidential except to the
extent such Transferee is required to disclose such information by reason of any
applicable law or regulation.”


 


32.           SECTION 8.10 OF THE LOAN AGREEMENT IS HEREBY AMENDED AND RESTATED
AS FOLLOWS:

 

8

--------------------------------------------------------------------------------


 

“Recourse.  Upon an Event of Default, Lender will look solely to the Property
for the repayment of the Loan and will not enforce or seek a judgment against
Borrower; provided, however, Borrower shall be personally liable to Lender for:
(i) fraud or intentional misrepresentation in connection with the execution and
the delivery of this Agreement, or the other Loan Documents; (ii) Borrower’s
misapplication or misappropriation of rents received by Borrower after the
occurrence of a default or Event of Default in violation of the terms of the
Loan Documents; (iii) Borrower’s misapplication or misappropriation of security
deposits or rents collected more than thirty (30) days in advance in violation
of the terms of the Loan Documents; (iv) Borrower’s misapplication or the
misappropriation of insurance proceeds or condemnation awards in violation of
the terms of the Loan Documents; (v) Borrower’s failure to pay prior to
delinquency any Impositions (as defined in the Deed of Trust) (except to the
extent that sums sufficient to pay such amounts have been deposited in escrow
with Lender), charges for labor or materials or other charges that can create
liens on the Property; (vi) Borrower’s failure to return or to reimburse Lender
for all Equipment taken from the Property by or on behalf of Borrower and not
replaced with Equipment of the same utility and of the same or greater value;
(vii) any act of intentional waste or arson by Borrower or any affiliate thereof
with respect to the Property; or (viii) Borrower’s failure to comply with the
provisions of Section 1.12 of the Deed of Trust.”

 


33.           SECTION 8.18 OF THE LOAN AGREEMENT IS HEREBY AMENDED AND RESTATED
AS FOLLOWS:


 

“8.18  Pledge of JHA Collateral Accounts.  Borrower shall grant to Lender a
perfected security interest in the JHA Collateral Accounts as additional
security for the Loan.  Upon the occurrence of an Event of Default hereunder,
Lender shall be entitled to foreclose upon Borrower’s interest in the JHA
Collateral Accounts either before, after or together with the foreclosure of the
Deed of Trust.  Upon any such foreclosure, all amounts contained in the JHA
Collateral Accounts shall be applied to reduce the balance of Loan Amount.  On
or prior to the Closing Date, Lender, Borrower and the financial institutions
maintaining the JHA Collateral Accounts shall enter into “control agreements”
for the purpose of perfecting the security interests in the JHA Collateral
Accounts as provided under the UCC.  Notwithstanding anything in the Loan
Documents to the contrary, Lender shall subordinate all of its rights and
interests to the Emergency Room Account pursuant to the terms of a subordination
agreement to be entered into by Borrower and any lender providing financing to
Borrower for purposes of design and construction of the Emergency Room Facility;
provided, however, that Lender shall have the right to approve such financing,
which approval shall not be unreasonably denied or withheld.”

 


34.           THE LOAN AGREEMENT IS HEREBY AMENDED BY APPENDING THE BELOW
FOLLOWING SECTION 8.20 OF THE LOAN AGREEMENT:


 

“8.21  Equipment Financings.  Lender hereby agrees that Borrower shall be
permitted to secure financings and grant liens securing purchase money

 

9

--------------------------------------------------------------------------------


 

indebtedness incurred to enable Borrower to acquire Equipment in the ordinary
course of its business; provided, however, that no such lien shall extend to or
cover any other Collateral.  Lender agrees to subordinate its lien on Equipment
to such other liens in order to facilitate such financings; provided, however,
the terms of such financings shall be commercially reasonable.

 

8.22  Access.  Lender shall permit any lender providing financing to Borrower
secured by Borrower’s Accounts to enter any premises of Borrower where any
Documents directly related to such Accounts are located for the purpose of
foreclosing on, and taking possession of, such Documents.  All capitalized terms
used in this Section 8.22, but not otherwise defined in this Agreement, shall
have the meanings given to such terms in the UCC.”

 


35.           EXCEPT AS EXPRESSLY SET FORTH IN THIS AMENDMENT, THE LOAN
AGREEMENT (AS AMENDED TO DATE) SHALL REMAIN IN FULL FORCE AND EFFECT AND SHALL
NOT BE DEEMED TO HAVE BEEN MODIFIED OR AMENDED BY THIS AMENDMENT.  EACH OF THE
PARTIES UNDERSTANDS AND AGREES THAT BY EXECUTING AND DELIVERING THIS AMENDMENT
THE OTHER PARTIES DO NOT HEREBY WAIVE ANY OF THEIR RESPECTIVE RIGHTS OR REMEDIES
UNDER THE LOAN AGREEMENT (AS AMENDED TO DATE).


 


36.           FROM AND AFTER THE DATE HEREOF, ALL REFERENCES IN THE LOAN
AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS TO THE LOAN AGREEMENT SHALL BE
DEEMED TO BE REFERENCES TO THE LOAN AGREEMENT AS MODIFIED HEREBY. THIS AMENDMENT
SHALL CONSTITUTE A LOAN DOCUMENT FOR ALL PURPOSES UNDER THE LOAN AGREEMENT AND
THE OTHER LOAN DOCUMENTS.


 


37.           THIS AMENDMENT, TOGETHER WITH THE LOAN AGREEMENT (AS AMENDED TO
DATE), CONSTITUTES THE ENTIRE UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF, AND ANY OTHER PRIOR OR CONTEMPORANEOUS AGREEMENTS,
WHETHER WRITTEN OR ORAL, WITH RESPECT THERETO ARE EXPRESSLY SUPERSEDED HEREBY.


 


38.           THIS AMENDMENT, THE RIGHTS OF THE PARTIES HEREUNDER AND THE
INTERPRETATION HEREOF SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF CALIFORNIA, IN ALL RESPECTS.  TO THE EXTENT
PERMITTED BY LAW, BORROWER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY
ACTION RELATING TO THIS AMENDMENT.


 


39.           THIS AMENDMENT MAY BE EXECUTED IN TWO OR MORE COUNTERPARTS, EACH
OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL, BUT ALL OF WHICH SHALL CONSTITUTE
ONE AND THE SAME AGREEMENT.  ANY SIGNATURE DELIVERED BY FACSIMILE OR ELECTRONIC
MAIL SHALL BE DEEMED TO BE AN ORIGINAL SIGNATURE HEREUNDER.


 

[Signature page follows]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

 

 

“BORROWER”

 

 

 

 

 

BROTMAN MEDICAL CENTER, INC.,

 

 

a California corporation

 

 

 

 

 

 

 

 

By:

/s/ Stanley Otake

 

 

 

Name:

Stanley Otake

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

“LENDER”

 

 

 

 

 

JHA WEST 16, LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

By:

JHA Geriatric Services, Inc., a California corporation

 

 

Its:

Sole Member

 

 

 

 

 

 

 

 

 

 

By:

/s/ M. M. Forrest

 

 

 

Name:

M. M. Forrest

 

 

 

Title:

Chief Executive Officer and President

 

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO LOAN AGREEMENT]

 

--------------------------------------------------------------------------------